DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is for application filed on 2/9/21 including claims  1-40, out of which claims 1-20 have been cancelled. Remaing claims 21-40 are for consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/21 was filed The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 26-27, 31-32 and 36-37  are rejected under 35 U.S.C. 103 as being unpatentable over BHATTAD et al (US 20180332533), henceforth, ‘533  and further in view of Cox et al (US 20200029302 ), henceforth, ‘302	
For claims 21 and 31, ‘533 discloses following limitation:
A method comprising: 
(‘533:see abstract, A method for communication includes a user equipment (UE) ) [0011] , 

the first terminal able to be woken up by each of the plurality of wake-up signals, wherein different wake-up signals in the plurality of wake-up signals are configured to wake up different groups of terminals, and the first terminal belongs to each of the different groups of terminals; 
(‘533: [0047] systems and methods for awakening a receiver ( UE) in a communication device by sending a small, for example, a one (1) bit transmission, that may alert the receiver that a physical downlink control channel (PDCCH) transmission, or other communication, is present for that communication device. See abstract, A method for communication includes a user equipment (UE) periodically awakening to monitor for a wake-up signal (WUS) in a wake-up signal search space, the wake-up signal having a shorter length than a length of a control channel communication to allow the UE to determine whether the UE should monitor for the control channel communication.[0084] Once the wake-up signal 1130 is detected, the UE will monitor the MPDCCH channel 1114 during a paging transmission window 1135 ( Readfs on paging occasion. ). [0128]--- the time period 1640 may include a number of separate wake-up signal monitoring periods during which a UE may monitor for different wake-up signals. [0132] In this exemplary embodiment, one or more wake-up signals 1645, 1646, 1647 and 1648 may be detected and the UE continues to monitor for one or more PDCCH communications 1611, 1612, 1613 and 1614 until the ramp-down period 1615.
and when the first terminal detects at least one of the plurality of wake-up signals for the PO, monitoring, by the first terminal, a downlink control channel at the PO..
(’533:[ 0084]  Once the wake-up signal 1130 is detected, the UE will monitor the MPDCCH channel 1114  (Control channel.) during a paging transmission window 1135.( paging occasion)) 
‘533 does not disclose following limitation, which is disclosed by ‘302, as follows:
wherein different wake-up signals in the plurality of wake-up signals are configured to wake up different groups of terminals, and the first terminal belongs to each of the different groups of terminals
(‘302: [0198] In a third set of embodiments, multiple WUS signals for multiple groups may be simultaneously sent within the same WUS occasion. In this case, the WUS may include only the WUS preamble. For WUS sequences having multiple orthogonal sequences, such as ZC-sequences with varying roots, or m-sequences, then the groups of UEs monitoring the PO may be further divided into two (Reads on wake up 
different groups of terminals, and the first terminal belongs to each of the different groups of terminals  ).
It would have been obvious to a person of ordinary skill before the effective date of invention to nave combined the limitations of  ‘302 with those of ‘533 for the advantage of power conservation.

For claim 31, ‘533 discloses following limitation:
A terminal, comprising a processor and a transceiver,
(‘533: fig. 6 and [0067] At the UE 650, each receiver 654RX receives a signal through its respective antenna 652. Each receiver 654RX recovers information modulated onto an RF carrier and provides the information to the receive (RX) processor 656. The RX processor 656 implements various signal processing functions of the L1 layer. The RX processor 656 may perform spatial processing on the information to recover any spatial streams destined for the UE 650)
Rest of limitations are same as in claim 21.

For claims 26 and 36, ‘533 discloses following limitations;
A method comprising: determining, by a network device, a plurality of wake-up signals to wake up a to-be- woken-up terminal for a paging occasion (PO), --- for waking up the to-be-woken-up terminal;
(‘533: , [0084],  The paging transmission window refers to a period of time that a base station may be “paging” the UE to awaken the UE so that the UE may receive a data transmission. Once an MPDCCH channel is detected,  (‘533, [0122] A wake-up period 1406 occurs during which time a UE awakens from a deep sleep period. During the wake-up period 1406, the UE may load its full software (SW) image files and may perform other functions that allow it to awaken (Reads on  and monitor a PDCCH channel A paging transmission window 1435 occurs after the wake-up period 1406. The paging transmission window 1435 is a time period during which the UE is awake and monitoring a PDCCH channel to determine whether a base station has any information destined for that UE.
Rest of limitations are same as in claim 21, as above.

For claim 36, ‘533 discloses following limitation:

(‘533:, [0065] FIG. 6 is a block diagram of an eNB 610 in communication. [0066] The transmit (TX) 
processor 616 implements various signal processing functions for the L1 layer (i.e., physical layer).
Rest of limitations iare same as in claim 26.

For claims 22 and 32, ‘533 in view of ‘302 discloses all limitations of subject matter, as applied to preceding claims 21 and 32 respectively. In addition, ‘533 discloses following limitation:
“ wherein the plurality of wake-up signals comprise a dedicated wake-up signal corresponding to a terminal group to which the first terminal belongs, and the dedicated wake-up signal corresponding to the terminal group is used to wake up a terminal in the terminal group. “
(‘533: , [0181] In an exemplary embodiment, a PDCCH within the DRX on period may contain information for a UE or group of UEs on delaying the DRX on time for subsequent search spaces.)
‘302, further, discloses following limitation:
(‘302:, [0077] Each of the UTs 400A-400E may be assigned to a respective one of the time-frequency sub-channels 701A-701E of frequency channel 701, and may be associated with a respective one of the UE groups 501A-501E. For example, a first UT 400A may communicate with satellite 300 on a first time-frequency sub-channel 701A of the first frequency channel 701, and may be associated with a first UE group 501A that includes UE devices 500A-1 to 500A-n.)
It would have been obvious to a person of ordinary skill before the effective date of invention to nave combined the limitations of  ‘302 with those of ‘533 for the advantage of power conservation.)

For claims 27 and 37, ‘533 in view of ‘302 discloses all limitations of subject matter, as applied to preceding claims 26 and 36respectively. In addition, ‘533 discloses following limitation:
“ wherein the plurality of wake-up signals comprise a dedicated wake-up signal corresponding to a terminal group to which the to-be- woken-up terminal belongs, and the dedicated wake-up signal corresponding to the terminal group is used to wake up a terminal in the terminal group. “

for a UE or group of UEs on delaying the DRX on time for subsequent search spaces.)
‘302, further, discloses following limitation:
(‘302:, [0112] If the WUS has been configured, at operation 714 the UE may determine whether a WUS is present at the predetermined location where the WUS is supposed to arrive for that UE. The WUS resource may be configured for the UE or group of UEs via higher layer signaling. During the wake-up period 1406, the UE may load its full software (SW) image files and may perform other functions that allow it to awaken (Reads on  and monitor a PDCCH channel A paging transmission window 1435 occurs after the wake-up period 1406. The paging transmission window 1435 is a time period during which the UE is awake and monitoring a PDCCH channel to determine whether a base station has any information destined for that UE.
It would have been obvious to a person of ordinary skill before the effective date of invention to nave combined the limitations of  ‘302 with those of ‘533 for the advantage of power conservation.

Claims 23, 28, 33, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over ‘533  in view of  ‘302 and, further, in view of Wheatley  et al (US 20160274240), henceforth, ‘240 
For claims 23 , 33, 28 and 38, ‘533 in view of ‘302 discloses all limitations of subject matter, as applied to preceding claims 21, 26, 31 and 36	respectively  with the exception of following limitation, which is disclosed by ‘240, as follows::
“ wherein a first terminal group in the different groups of terminals comprises terminals in a plurality of or all other terminal groups. “
(‘240: , [0077] Each of the UTs 400A-400E may be assigned to a respective one of the time-frequency sub-channels 701A-701E of frequency channel 701, and may be associated with a respective one of the UE groups 501A-501E. For example, a first UT 400A may communicate with satellite 300 on a first time-frequency sub-channel 701A of the first frequency channel 701, and may be associated with a first UE group 501A that includes UE devices 500A-1 to 500A-n.)
It would have been obvious to a person of ordinary skill before the effective date of invention to nave combined the limitations of  ‘240 with those of ‘533 in view of ‘302 for the advantage of power conservation.
Allowable Subject Matter
10.	Claims 24-25, 29-30, 34-35 and 39-40 are  objected to as being dependent upon a rejected base claim, but 
would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claims 24, 29, 34 and 39;
	wherein the plurality of wake-up signals comprise a first common wake-up signal, the first common wake-up signal is used to wake up a first-type terminal, and the first-type terminal is configured to monitor wake-up signals for the PO.
	As recited by claims 25, 30, 35 and 40;
	wherein the plurality of wake-up signals comprise a second common wake-up signal, the second common wake-up signal is used to wake up a second-type terminal, and the second-type terminal is configured to monitor one wake-up signal for the PO.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miglioranza (US 20080252297 ) discloses In order to allow the cyclist to keep the state of the batteries under control during use of a bicycle equipped with an on-board electronic apparatus or during the recharging of the batteries, data is displayed to the cyclist relative to the batteries on the display device of the on-board electronic apparatus.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached telework.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/ patents/ apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 
Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/                Primary Examiner, Art Unit 2647